Citation Nr: 1045975	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  05-35 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from February 1952 to 
December 1961, periods of active duty for training (ACDUTRA) from 
July 25, 1981, to August 8, 1981, and from August 8, 1990, to 
August 24, 1990, with additional periods of Reserves service.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  
Jurisdiction of the Veteran's claim has been transferred to the 
RO in St. Petersburg, Florida.

The Veteran and his spouse testified before the undersigned 
Veterans Law Judge at a June 2007 hearing conducted at the RO.  A 
transcript of the hearing is of record.

Procedural History

This case was previously brought before the Board in October 
2007, at which time the Board reopened the Veteran's claim of 
service connection and remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim.  Following completion of the requested 
development, the Veteran's case returned before the Board in 
September 2009, at which time the Board denied the instant claim.

The Veteran then appealed the Board's September 2009 denial to 
the United States Court of Appeals for Veterans Claims (Court).  
In May 2010, the Court granted a Joint Motion for Remand (Joint 
Motion), vacating the Board's September 2009 decision and 
remanded the instant claim to the Board for further 
consideration.  The case is again before the Board for 
consideration.


FINDING OF FACT

A seizure disorder was not manifested in active service or within 
one year of service discharge, and any current seizure disorder 
is not otherwise etiologically related to such service.


CONCLUSION OF LAW

A seizure disorder was not incurred in or aggravated by active 
service and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a) (West 2002).   38 C.F.R. § 3.159 (2010).  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).

In the instant case, the Veteran received notification prior to 
the initial unfavorable agency decision in March 2004.  The RO's 
October 2003 and April 2004 notice letters advised the Veteran 
what information and evidence was needed to substantiate the 
claim decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and argument 
concerning the claimed condition and enough information for the 
RO to request records from the sources identified by the veteran.  
He was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally the letters 
advised him what information and evidence would be obtained by 
VA, namely, records like medical records, employment records, and 
records from other Federal agencies.  The duty to notify the 
Veteran was satisfied under the circumstances of this case.  38 
U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  The 
April 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

Service treatment records are associated with claims file.  All 
post-service treatment records identified by the Veteran have 
also been obtained.  Therefore, VA's duty to further assist the 
veteran in locating additional records has been satisfied.  The 
veteran was afforded a VA examination for his seizure disorder in 
May 2009.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 
(c)(4) (2010); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  The May 2009 VA examination is adequate for the purposes 
of determining service connection, as it involved a review of the 
Veteran's pertinent medical history and provides an etiological 
opinion with supporting rationale.  See generally Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).

The Board acknowledges the Veteran's contention that VA has not 
requested nor received all of the Veteran's service treatment 
records.  See, e.g., November 2010 Written Brief Presentation.  
In this regard, the Veteran's representative asserts that there 
is no indication that VA sought the Veteran's service treatment 
records for his period of service from 1952 to 1955.  Id. at 2.  
However, after reviewing the claims file the Board observes that, 
while an April 1992 records request noted dates of service from 
December 1955, the June 1992 records response corrected the 
Veteran's service entrance date to February 1952.  Furthermore, a 
review of the Veteran's service treatment records indicates that 
records related to the Veteran's entrance to service in February 
1952, as well as subsequent treatment in 1953 and 1954, have been 
associated with the claims file.  In addition, the Veteran has 
not alleged that he received medical treatment for a seizure 
disorder or head injury for which records may be missing.  
Finally, as discussed below, the Board does not dispute the 
Veteran's assertion that he participated in boxing matches during 
this timeframe.  Therefore, as the June 1992 records response on 
its face, as well as the records associated with the claims file, 
indicate that all of the Veteran's service treatment records have 
been associated with the claims file, a remand is not necessary 
to search for additional service treatment or personnel records.

As a final note, the Board again observes the instant claim was 
remanded in October 2007 for additional development.  
Specifically, the Board determined a VA examination was necessary 
to obtain an etiological opinion with regards to the Veteran's 
seizure disorder.  As noted above, the Veteran was provided a VA 
examination in May 2009, which the Board has determined to be 
adequate.  As such, there has been substantial compliance with 
the October 2007 remand, and adjudication of the instant claim 
may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
	

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.




Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in 
pertinent part, that the law requires only that the Board address 
its reasons for rejecting evidence favorable to the claimant.  
The Federal Circuit has also held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veteran maintains that he currently suffers from a seizure 
disorder as a direct result of his active service.  Specifically, 
he asserts that his currently diagnosed seizure disorder is 
related to an in-service incident in which an explosion occurred 
on ship, apparently causing him to lose consciousness.  He 
contends that he woke up in the hospital, but does not know how 
he got there.  He further contends he suffered from seizures 
since.  Alternately, he asserts that his seizure disorder is 
related to having participated in boxing while in the Navy, being 
knocked unconscious on at least once occasion.

Initially, the Board observes the Veteran solely contends his 
current seizure disorder arises directly from his period of 
active service.  See, e.g., July 2007 Board hearing transcript.  
As such, the Board will not address the Veteran's period of 
ACDUTRA in the instant case.  

The Board notes that certain chronic disabilities, including 
epilepsies, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 C.F.R. §§ 3.307, 3.309(a) (2010).

While the evidence reveals that the veteran currently suffers 
from a seizure disorder, diagnosed as petit mal seizures, the 
competent, probative evidence of record does not etiologically 
link the Veteran's current disability to his service or any 
incident therein.  Service treatment records are absent 
complaints of seizures, or any neurological disorder, during 
service.  While the evidence reveals the Veteran was hospitalized 
at the U.S. Naval Hospital in Philadelphia, Pennsylvania, in 
January 1959, this hospitalization was for influenza.  There is 
no indicate the Veteran lost consciousness or suffered seizures 
in connection with the January 1959 hospitalization.  
Furthermore, the Board notes a November 1961 Report of Medical 
Examination, completed upon the Veteran's separation from active 
service, indicates a normal neurological examination.  As such, 
the Board finds the Veteran did not suffer from a seizure 
disorder during service.

In addition, the Board observes there is no continuity of 
symptomatology since service in the instant case.  In this 
regard, the Board acknowledges the Veteran has consistently 
conveyed a longstanding history of seizures dating back to active 
service.  See, e.g., September 1986 VA treatment record, May 2009 
VA examination report.  However, the Board observes the Veteran's 
personal history of seizures is based upon periods in which he 
loses consciousness, falls asleep or "loses time."  Further, a 
September 2006 VA treatment record indicates "episodes of 
passing out [are] likely not epileptic."  As such, while the 
Board acknowledges the Veteran's assertion that he has suffered 
from symptoms of losing consciousness, falling asleep, etc., 
since active service, he is not competent to diagnose such 
symptoms as seizures.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, in light of the September 2006 VA treatment 
record, the Board finds the preponderance of the evidence 
indicates such symptoms are not related to a diagnosed seizure 
disorder.  Therefore, the Board finds that the Veteran has not 
suffered from a continuity of symptomatology related to a seizure 
disorder since active service.  

Furthermore, there is no record that the Veteran received a 
clinical diagnosis of a seizure disorder until at least November 
1984, a period of over 20 years following the Veteran's 
separation from active service.  The Board may, and will, 
consider in its assessment of a service connection the passage of 
a lengthy period of time wherein the Veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 
459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 
1358 (Feb. Cir. 2002) (en banc).  Finally, as the Veteran was not 
diagnosed with a seizure disorder, or other epileptic disorder, 
within one year of service discharge, the presumption of service 
connection does not apply in the instant case.  See 38 C.F.R. 
§§ 3.307, 3.309(a).

The Veteran was afforded a VA examination in May 2009, during 
which the examiner noted the veteran's reported history of boxing 
and losing consciousness in service and suffering from seizures 
since..  After reviewing the Veteran's service treatment records 
and claims folder, and physically examining the Veteran, the VA 
examiner stated that the Veteran's current seizure disorder is 
less likely as not related to his active service.  In this 
regard, the VA examiner noted that the Veteran's service 
treatment records fail to show a seizure event or head trauma 
that would have led to a seizure disorder after discharge.

In sum, the Board finds that there is no evidence of a seizure 
disorder in service.  The threshold question therefore is whether 
there is sufficient medical evidence to establish an etiological 
link between the veteran's current seizure disorder and any event 
or injury during active service.  The preponderance of the 
evidence is against this aspect of the Veteran's claim.  The 
Veteran has produced no competent evidence or medical opinion in 
support of his claim that his present seizure disorder is the 
result of in-service injury or illness, and the length of time 
between his separation from service and first clinical diagnosis 
of a seizure disorder weighs against granting the Veteran's 
claim.  Furthermore, the competent evidence indicates the 
Veteran's reported symptomatology since service are unrelated to 
his current epileptic condition, and a VA examiner has opined 
that the Veteran's current seizure disorder is not related to his 
active service.

The Board acknowledges that the Veteran himself has claimed that 
he suffers from a seizure disorder that is etiologically related 
to his active service.  However, as a layperson, the Veteran has 
no competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu, supra.  Thus, while the 
Veteran is competent to report (1) symptoms observable to a 
layperson, e.g., pain; (2) a diagnosis that is later confirmed by 
clinical findings; or (3) a contemporary diagnosis, he is not 
competent to independently render a medical diagnosis or opine as 
to the specific etiology of a condition.  See Davidson v. 
Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of 
medical diagnosis or etiology cannot constitute evidence upon 
which to grant the claim for service connection.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995).

As a final note, in accordance with the May 2010 Joint Motion, 
the Board has considered the Veteran's lay statements that he 
participated in boxing while in the Navy and was knocked 
unconscious during one such match.  See May 2010 Joint Motion at 
2.  In this regard, the Board does not dispute the Veteran's 
assertion that he boxed in service, or that he was knocked 
unconscious during a boxing match aboard a transport ship, and 
finds such statements credible.  However, the Board also observes 
the May 2009 VA examiner considered these assertions in offering 
a negative etiological opinion.  See May 2009 VA examination 
report at 1.  Furthermore, while the Veteran is credible to 
report symptoms or events observable to a layperson, he is not 
competent to establish an etiological relationship between his 
currently diagnosed seizure disorder and such events and/or 
symptoms.  See Davidson, supra; see also Espiritu, supra.  The 
record remains devoid of a competent opinion, rendered by a 
medical professional, establishing an etiological relationship 
between the Veteran's current seizure disorder and his active 
service.

Accordingly, despite the Veteran's credibility in relaying in-
service injuries related to boxing, in light of the May 2009 VA 
examination report, as well as other evidence of record, the 
Board concludes that the preponderance of the evidence is against 
the claim for service connection for a seizure disorder, and the 
benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 
(West 2002).


ORDER

Service connection for a seizure disorder is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


